                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION



TERRI DEVLIN                                                                       PLAINTIFF

v.                                   Civil No. 4:19-cv-4103

HEALTHY CONNECTIONS, INC.                                                        DEFENDANT


                                            ORDER

       Before the Court is a Motion to Dismiss filed by Defendant.        ECF No. 15.      After

Defendant filed its Motion to Dismiss, Plaintiff filed a First Amended and Substituted Complaint

in this matter. ECF No. 19. Thus, the Court finds that Defendant’s Motion to Dismiss (ECF No.

15) should be and hereby is DENIED AS MOOT.             See Pure Country, Inc. v. Sigma Chi

Fraternity, 312 F.3d 952, 956 (8th Cir. 2002).

       IT IS SO ORDERED, this 12th day of November, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
